Same Case—On Re-hearing.
Core, J.
We can perceive no error in the judgment heretofore rendered by us, except a clerical mistake in decreeing that appellants shall have a privilege on two-thirds of the fund in court instead of three-fourths.
It is, therefore, ordered, adjudged and decreed, that our former judgment be sot aside and annulled ; it is further ordered, adjudged and decreed, that the judgment of the lower court bo amended as follows, to wit: that John Yeatman, one of the appellants, shall recover from Lewis Northern two thousand dollars with five per centum interest thereon from the 15th of October, 1855 ; and that Byas & Co., appellants, recover of Tjewis Northern sixteen hundred and two dollars and thirty-seven cents; and the said Yeatman is declared to have the priority over said Byas tj' Co., and shall have his said claim first satisfied out of three-fourths of the fund in court; and the said John Yeatman and Byas & Co. are decreed to have a privilege on three-fourths of the proceeds of sale of the steamboat R. L. Cobb ; and said John Yeatman, first, and said Byas & Co., second, shall be paid their said *318claims out of said three-fourths of said fund, proceeds of said steamboat, in preference to the judgments of the appellees, E. Conery; Cobb, Wood & Co., (assignees of Shaw If Zunts); R. Yeatman & Co.; Bryan (f Robinson, and R. G. Kyle If Co.; and it is ordered and decreed, that the judgment of the lower court in all other respects remain undisturbed and bo affirmed, and that the costs of this appeal be paid by said appellees.